      Case 1:20-cv-00798-NONE-SAB Document 23 Filed 01/19/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 PRESTON TAYLOR ,                                       Case No. 1:20-cv-00798-NONE-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE PRESTON TAYLOR, CDCR
                                                        #AE-1619 VIA VIDEO CONFERENCE
 COMMISSIONER OF CDCR, et al.,
                                                        DATE: February 18, 2021
                          Defendants.                   TIME: 9:30 a.m.


        Inmate Preston Taylor, CDCR #AE-1619, a necessary and material witness on his own behalf in
a Settlement Conference on February 18, 2021, is confined at the California Substance Abuse and
Treatment Facility and State Prison, Corcoran (SATF), in the custody of the Warden. In order to secure
this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding
the custodian to produce the inmate to appear by video conference from his present institution (via
Zoom) before Magistrate Judge Barbara A. McAuliffe, on February 18, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the SATF:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     January 19, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00798-NONE-SAB Document 23 Filed 01/19/21 Page 2 of 2
